Citation Nr: 9917449	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-32 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1. Entitlement to service connection for an equilibrium 
disorder.

2. Entitlement to service connection for an upper back 
disorder.

3. Entitlement to service connection for a left shoulder 
blade disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Fargo, 
North Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1997, and a Statement of the Case was issued in 
October 1997.  A substantive appeal was received in November 
1997.  The veteran testified at a personal hearing at the RO 
in December 1997.  

The veteran's appeal also initially included the issues of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  However, service connection was 
established for these disabilities by rating decision in 
January 1998, and these issue are therefore no longer in 
appellate status. 


FINDINGS OF FACT

1. The record does not include a medical diagnosis of a 
current equilibrium disorder.

2. The record does not include a medical diagnosis of current 
upper back disorder.

3. The record does not include a medical diagnosis of a 
current left shoulder blade disorder.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for an equilibrium 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran's claim of entitlement to service connection 
for an upper back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for a left shoulder blade disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.


a. Equilibrium Disorder

The veteran claims that he problems maintaining equilibrium 
began during service.  The veteran underwent a VA examination 
in June 1997.  At his Audio-Ear Disease examination, the 
veteran reported balance problems when walking.  He reported 
that he "can't walk a straight line."  The examiner found 
that the veteran had constant bilateral tinnitus and 
bilateral hearing loss, worse on the right than left.  
However, the examiner specifically reported no ear disease 
affecting balance, and no medical diagnosis of disability 
manifested by balance problems was rendered.  

The veteran reports problems maintaining equilibrium.  
However, the Board notes that where the issue is one of 
medical diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet.App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1991).  Since the record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render a diagnosis of his disability, his lay statements 
alone cannot serve as a sufficient predicate upon which to 
find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 n--Vet.App. 91, 93 (1993)).  As there 
is no medical diagnosis of a current equilibrium disability, 
the claim must be denied as not well grounded.  38 U.S.C.A 
§ 5107(a). 

b. Upper Back Disorder
c. Left Shoulder Blade Disorder

At the veteran's personal hearing, held in December 1997, the 
veteran explained that his upper back and left shoulder blade 
disorder were actually the same disorder.  He reported at the 
hearing that his problem is right in the back of his shoulder 
blade.  He explained that his left shoulder pops and cracks 
if he lifts it and that it never did that until he sustained 
an injury during a tubing accident in service.  He was tubing 
down a hill when he started going backwards and hit a tree.  
Therefore, he argues that he is entitled to service 
connection for the problems with his upper back and left 
shoulder blade.

The veteran's service medical records support the veteran's 
assertions regarding an injury and show that the veteran did 
complain of back and shoulder problems in January 1992.  He 
reported hitting a tree with his back while tubing and 
complained of generalized back tenderness and resolving 
bilateral shoulder discomfort.  He was diagnosed with a 
contusion to the mid back.

The veteran underwent a series of VA examinations in June 
1997.  At his spine examination, the veteran reported the 
above history but, upon physical examination, no spinal 
condition was found.  He had no problems with spine or back 
and normal range of motion in his back.  Further, there was 
no pain with the motion.  The examiner specifically reported 
that no spine condition was found. 

At the orthopedic examination, also in June 1997, no shoulder 
condition was noted.  The examiner did record crepitus and 
complaints of pain upon elevation and backward adduction, but 
there was no swelling or inflammation.  X-rays taken in 
conjunction found no fracture, dislocation, or bony or soft 
tissue abnormality.  Again, the examiner specifically noted 
that no shoulder condition was found. 

The veteran has reported that he still experiences problems 
relating to the tubing accident in service and that his 
shoulder/back disorder should be service connected.  However, 
the veteran has not been diagnosed with any shoulder or back 
disorder.  As mentioned above, the veteran, as a lay person, 
is not qualified to provide a medical diagnosis of his 
disorders for the purpose of well grounding the claims.  See 
Espiritu, 2 Vet.App 494-495.  As there is no evidence of 
current disability, the claims of entitlement to service 
connection for an upper back/left shoulder blade disorder 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a).


c.  Conclusion

In sum, the veteran has not submitted medical evidence of any 
current disability.  Therefore the claims must be denied as 
not well grounded.  Finally, the Board is unaware of any 
information in this matter that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would well ground the veteran's claim.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). The Board also views 
the above discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
the benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

